DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/21/2021. The examiner acknowledges the amendments to claims 2-3, 11, 28, and 30-31. Claims 1-18 and 28-33 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to the claim objections of claims 1-18 and 28-33 have been fully considered and are persuasive.  The claim objections of claims 1-18 and 28-33 have been withdrawn. 

Allowable Subject Matter
Claim 1-18 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it comprises allowable subject matter comprising “training a machine learning classifier based on data from the plurality of animal tag assemblies associated with one or more animals having a known health state.”
US 20130282295, the closest prior art of record, teaches that historical data, such as history of disease, can be used to select an appropriate future classification engine [0092], 
Claims 2-18 and 28-33 are allowable for depending on the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791